Title: To Thomas Jefferson from Albert Gallatin, 27 April 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     April 27th. 1805
                  
                  The following is the designation of the office at Sacket’s harbour—
                  With great respect Your obedient Servt.
                  
                     Albert Gallatin
                     
                  
                  
                     Augustus Sacket of New York, Collector of customs for the port of Sacket harbour
                     Do—   Inspector of the revenue for the sd. port
                     Commissions awarded as soon as convenient
                  
               